Citation Nr: 1416096	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active military service from September 1987 to July 1990.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which implemented an August 2006 Board decision that awarded service connection for right shoulder capsulitis.

In February 2008 the Veteran withdrew his request for a hearing before RO personnel.

In October 2012, the Board denied entitlement to a rating in excess of 30 percent for right shoulder capsulitis including right upper extremity complex regional pain syndrome.  The Board remanded the issue of entitlement to TDIU for development and consideration in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's service-connected axillary lymphangitis with chronic venous insufficiency of the right upper extremity and right shoulder capsulitis including right upper extremity complex regional pain syndrome preclude him from obtaining and maintaining substantially gainful employment of a sedentary nature.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in a November 2012 letter.  The case was readjudicated in October 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, to include service treatment records, post service treatment reocrds, Social Security Administration (SSA) records and VA examination reports. 

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VCAA notice was provided as requested, two letters were issued asking the Veteran to complete a VA Form 21-8940, VA treatment records were obtained, and a VA examination was conducted.  The Veteran did not complete the form or identify any additional treatment providers.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, there is no prejudice to the Veteran by a decision at this time.


II.  Analysis 

The Veteran seeks entitlement to TDIU.  He is in receipt of service connection for axillary lymphangitis with chronic venous insufficiency of the right upper extremity, rated 40 percent disabling; and right shoulder capsulitis including right upper extremity complex regional pain syndrome, associated with axillary lymphangitis, rated 30 percent disabling.  The combined service-connected disability rating is 60 percent.

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities from a single etiology will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  In this case, the Veteran meets the minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a schedular TDIU because his combined rating for his disabilities is 60 percent.  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19.  

The Veteran submitted VA Form 21-8940 in February 2004.  He stated he last worked in December 2002, was a high school graduate, had additional training in cosmetology, and had worked as an operator and inspector.  

A VA examination was conducted in January 2004.  The examiner stated that the Veteran has been unable to work due to his axillary lymphangitis with chronic venous insufficiency of the right upper extremity since December 2002.  Per the Veteran's report, he has been found to be unrehabilitatable.   

A December 2005 decision of the SSA granted the Veteran disability insurance benefits - effective December 2002, due to osteoarthrosis and allied disorders, and other disorders of the nervous system.  

A VA examination was conducted in September 2013.  The examiner stated that the Veteran's limited right shoulder range of motion and pain would preclude his performing any heavy physical labor.  He would not be restricted, however, from performing light or sedentary work in retail or clerical jobs as he can still walk and perform light lifting.  IT was noted he currently experiences no significant limitations in his job as a teacher's aide.

Although the record reflects the Veteran was deemed totally disabled by SSA, the evidence of record does not reflect the Veteran's service-connected disabilities, alone, have rendered him unable to obtain or maintain gainful employment.  In consideration of the Veteran's symptoms as demonstrated on examination, and in consideration of the Veteran's educational and vocational background, the Board does not find the Veteran's service-connected disabilities to be of such severity as to preclude gainful employment.  Indeed, it appears the Veteran is currently employed. 

The Board affords minimal probative weight to the statement of the January 2004 VA examiner who stated that the Veteran has been unable to work since 2002 due to his disability.  The examiner did not review the Veteran's claims file and relied solely on the history by the Veteran.  A bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional, as in this case.  See LaShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the examiner did not address whether sedentary employment would be precluded.  

However, the Board affords great probative weight to the opinion of the VA examiner who conducted the September 2013 examination that the Veteran's service-connected disabilities do not preclude sedentary employment.  The examiner reviewed the Veteran's claims file and provided a rationale for the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Veteran did report in November 2012 that he has not worked or held a job since 2002, that he had a lot of shoulder pain, and underwent two back surgeries which resulted in a lot of pain and numbness.  The Board notes that the Veteran is not in receipt of service connection for any back disability.  Moreover, the Veteran failed to fill out an updated TDIU application as requested in November 2012 and August 2013.  While this is not fatal to his claim in and of itself, the absence of information to be obtained from this form renders the record incomplete, especially since it has been reported by the VA examiner that the Veteran is currently working as a teacher's aide.  See Wood, supra.  The record reflects the Veteran has a high school education and suggests he recently obtained an associate's degree.  The record does not reflect that would be unable to perform work at the sedentary level solely as a result of his service-connected disabilities, and without regard to his various nonservice connected disabilities.  Indeed, as noted above, he informed the September 2013 VA examiner that he was working as a teacher's aide, and the examiner noted that he experienced no significant limitations in his job as a result of his service-connected disabilities.  

The Board finds that the Veteran's service-connected disabilities, alone, do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  Accordingly, the criteria for TDIU are not met, and the claim is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the Veteran has failed to cooperate in the request for crucial evidence, the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


